United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3826
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Joel Keith Day,                         *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 13, 2007
                                Filed: November 16, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Joel Keith Day (Day) appeals the 9-month prison sentence imposed upon him
after the district court1 revoked his supervised release. We conclude Day’s appeal is
moot because he was released from custody on May 4, 2007, and is not serving a
further term of supervised release. See United States v. Johnson, 209 Fed. Appx. 608
(8th Cir. 2006) (unpublished per curiam) (dismissing as moot defendant’s appeal of
his 7-month prison sentence, imposed after revocation of supervised release, where
defendant had been released from custody); cf. Spencer v. Kemna, 523 U.S. 1, 6, 18

      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
(1998) (declaring challenge to allegedly erroneous parole revocation moot because
defendant had already served his entire sentence). Therefore, the appeal is dismissed
and counsel’s motion to withdraw is denied as moot.
                       ______________________________




                                         -2-